Order modified by reversing the denial of plaintiff's motion so far as it prays for the setting aside of so much of the original third party order as directs payment of moneys by the trust company to the sheriff on account of the execution, and motion granted, to that extent, without costs. The award of thirty dollars costs in the third party proceeding appears, however, to have been authorized. In the absence of any explanation of the delay in payment of the judgment after such payment had been recommended by the corporation counsel, the judgment creditor was justified in instituting the third party proceeding. That it did not result in the discovery of property applicable to the execution did not affect the right of the court to allow costs to the judgment creditor (Civ. Prac. Act, § 804), but the costs should be paid by the judgment debtor not by the third party. As so modified the order appealed from is affirmed, without costs. Blackmar, P. J., Rich, Kelly, Manning and Young, JJ., concur. Settle order upon notice.